                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 DANIEL WARREN,
                          Plaintiff,                           CIVIL ACTION NO. 18-4921
             v.
 ANDREA E. NAUGLE,
                          Defendant.

                                              ORDER

       AND NOW, this 6th day of December 2019, upon consideration of Defendant Andrea E.
Naugle’s Motion to Dismiss for Failure to State a Claim [Doc. No. 14], Plaintiff’s response
thereto [Doc. No. 27], Plaintiff’s Motion for Judicial Notice [Doc. No. 26], and for the reasons
discussed in the accompanying Memorandum Opinion, it is hereby ORDERED that:
            1. The Motion for Judicial Notice is DENIED as stated. The Court construed the
                  facts alleged in the Complaint as true for purposes of the Motion to Dismiss.
            2. The Motion to Dismiss is GRANTED as follows:
                     a. All federal claims against Defendant Naugle are DISMISSED WITH
                         PREJUDICE.
                     b. The Court declines to exercise supplemental jurisdiction over Plaintiff’s
                         state claims. Accordingly, all state claims against Defendant Naugle are
                         DISMISSED WITHOUT PREJUDICE.
            3. The Clerk is directed to CLOSE this case.
       It is so ORDERED.

                                                       BY THE COURT:

                                                       /s/ Cynthia M. Rufe

                                                       _____________________________
                                                       CYNTHIA M. RUFE, J.
